IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF: D.K., A MINOR          : No. 460 MAL 2019
                                           :
                                           :
PETITION OF: N.E.-H., MOTHER               : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.